Citation Nr: 1041208	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include arthritis.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the 
United States Army from November 1975 to February 1976 and on 
active duty from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims.  The Veteran 
submitted a notice of disagreement in May 2006 and subsequently 
perfected his appeal in October 2006.

In September 2008, the Veteran presented sworn testimony during a 
personal hearing in Jackson, Mississippi, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.  

The Board notes that the above issues were remanded by the Board 
in April 2009 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's left knee disability, to include arthritis, is the 
result of a disease or injury in service.

2.  The preponderance of the evidence is against a finding that 
the Veteran's right knee disability is the result of a disease or 
injury in service.




CONCLUSION OF LAW

1.  A left knee disability, to include arthritis, was not 
incurred in or aggravated by active service; service connection 
for left knee arthritis, as a chronic disease may not be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2009).

2.  A right knee disability was not incurred in or aggravated by 
active service; service connection for right knee arthritis, as a 
chronic disease may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claims.

Notice letters dated in May 2006 and August 2006 informed the 
Veteran of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the October 2004 letter was sent to the 
Veteran prior to the November 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the May 2006 and June 2008 
letters fully complied with the requirements of 38 U.S.C.A. § 
5103(a) (2007), 38 C.F.R. 
§ 3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an August 2008 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  In June 
2005, the RO issued a formal finding that the Veteran's service 
treatment records were unavailable.  In August 2007, the RO noted 
that searches conducted at Fort Irwin were negative for any 
treatment records for the Veteran in 1990 and 1991.  In August 
2008, the Veteran indicated that he had no further evidence to 
submit in support of his claims and during his Board hearing in 
September 2008, the Veteran testified that he only received 
medical treatment at the VA Medical Center (VAMC).  The Board 
further notes that although not pertinent to the claims currently 
on appeal, the records associated with the Veteran's claim for 
Social Security Administration benefits have been associated with 
the claims file.

The Court has held that VA has a statutory duty to assist a 
Veteran in obtaining military records.  See Jolley v. Derwinski, 
1 Vet. App. 37, 39-40 (1990).  Despite numerous attempts by the 
RO, additional evidence regarding the Veteran's military record 
was not located.  The RO's actions constitute a 'reasonably 
exhaustive search' of all available options.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied the 
duty to assist the Veteran through its actions.  See also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992).

In April 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues were previously remanded in order for the Veteran to 
provide clarification regarding his in-service knee injury as 
well as an examination to determine the etiology of any right or 
left knee disability.  The Board acknowledges that the requested 
information was obtained, to the extent possible, and an 
examination was afforded, the issues now return to the Board for 
appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion, with respect 
to the issues on appeal, was obtained in a July 2009 compensation 
and pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  In this regard the examiner considered all of the 
pertinent evidence of record and the statements of the Veteran, 
and provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its April 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

II. The Merits of the Claims

The Veteran contends that he currently suffers from left and 
right knee disabilities that are the result of his time on 
ACDUTRA.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Active 
military service is defined, in part, as active duty and any 
period of ACDUTRA.  See 38 U.S.C.A. § 101(24) (West 2002); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes, initially, that the Veteran is currently 
diagnosed with degenerative joint disease of both the right and 
left knees as noted on the July 2009 VA examination.  As such, 
the Board finds that the Veteran has a current disability with 
regard to both claims.  See38 C.F.R. § 3.303 (2009).  

The record indicates that the Veteran was injured while on 
ACDUTRA in July 1984 as noted on an August 1988 letter from the 
Adjutant General's Office.  The letter noted that the Veteran's 
injury had occurred in the line of duty.  Unfortunately there are 
discrepancies in the record regarding whether the Veteran hurt 
his right knee or his left knee.  In this regard, the July 11, 
1984, affidavit notes that the Veteran twisted his left knee; 
however the July 10, 1984, treatment record notes that the 
Veteran injured his right knee.  The July 10, 1984 treatment 
report also notes that x-rays taken of the injured knee were 
normal.  The Board acknowledges that the Veteran was injured 
while on ACDUTRA. The Board further acknowledges that subsequent 
to the injury, the Veteran stated on both his June 1988 and April 
1991 reports of medical history that he suffered from a "trick 
knee."  However there is nothing in either report of medical 
history stating whether the Veteran's complaint pertained to his 
right or left knee.  Furthermore, the Board notes that the x-rays 
associated with the 1984 injury were normal and there was no 
further diagnosis with regard to either knee, and the June 1988 
report of medical history noted that the Veteran was not, at the 
time, under a doctor's care and that his knee problem was not 
significant.  Finally, the Board notes that both the June 1988 
periodic examination report as well as the April 1991 entrance 
examination notes that the Veteran's lower extremities are listed 
as normal.  Indeed, the Veteran was considered deployable for 
Desert Shield/Desert Storm for the period of December 1990 to May 
1991.  As such, the Board notes that while the Veteran did suffer 
a knee injury during active duty service, there is no 
corroborating medical evidence that indicates that injury 
residuals were chronic.  
The Board notes that the Veteran was afforded a VA examination in 
February 2008.  By way of history, the Veteran stated that he 
originally injured his left knee in 1975 shortly after his 
initial enlistment.  The Veteran stated that he either dislocated 
or subluxed his left patella.  Unfortunately there is no medical 
treatment report pertaining to this injury.  The Veteran then 
noted his injury in 1984; however, there was no indication which 
knee the Veteran injured.  At the time of the examination the 
Veteran complained of pain in his patella with prolonged standing 
to include medial joint line pain and swelling.  The Veteran 
stated that he has not had another episode of subluxation or 
dislocation since his original injury and that he has no 
inflammatory arthritis.  Upon examination the Veteran's left knee 
revealed mild to moderate effusion with no ligamentous 
instability and anterior medial joint line tenderness with slight 
crepitus to patellar motion.  The Veteran exhibited flexion 0 to 
120 degrees with pain at the end, but no change with repetitive 
motion.  There was tenderness to palpation of the medial facet of 
the patella.  An MRI of the left knee revealed a small linear 
tear consistent with a torn posterior horn of the medial meniscus 
indicating minimal to moderate degenerative arthritic changes at 
the patellofemoral compartment.  X-rays revealed some narrowing 
of the medial compartment of the left knee with slightly shallow 
groove in the patellofemoral joint.  The examiner diagnosed the 
Veteran with patellofemoral arthritis and torn medial meniscus, 
left knee.  The examiner stated that it would be speculation to 
connect the Veteran's left knee disability to any injury in the 
National Guard.  The Board notes that the right knee is not 
discussed in this examination report.

In this regard, the Veteran was afforded a new VA examination in 
July 2009.  Again by way of history, the Veteran stated that he 
originally hurt his left knee in 1975 as previously noted.  
However, he added that he hurt his right knee a week later by 
falling hard on it, for which he again sought medical treatment.  
Unfortunately there are no medical records available to 
corroborate the treatment.  The Veteran stated that his knees 
have bothered him many times over the years, with the left knee 
causing greater pain, but that he has not sought treatment.  Upon 
examination it is noted that the Veteran exhibited 0 to 125 
degrees of flexion on the left knee and 0 to 120 degrees of 
flexion on the right knee with bilateral tenderness to the 
patellofemoral joint, as well as over the medial and lateral 
joint line.  The examiner diagnosed the Veteran with degenerative 
joint disease of the right and left knee.  In rendering an 
opinion with regard to etiology, the examiner noted that the 
Veteran's record contained discrepancies as to when his knees 
were initially injured.  Additionally, the examiner noted that VA 
treatment records dating as far back as 2000 were available for 
review, but the first mention of a knee problem is not until 
February 2006 when an MRI scan reported a small tear at the 
posterior part of the medial meniscus with minimal to moderate 
degenerative arthritic changes in the left knee.  The examiner 
noted additional VA treatment records dated in March 2007 and 
September 2007, which diagnosed medial meniscus tear, patella 
maltracking and osteoarthrosis in the left knee, with the March 
2007 x-rays noting probable slight narrowing of the medial 
compartment bilaterally but more pronounced on the left.  The 
examiner noted that it was impossible to resolve the matter of 
exactly when the Veteran's knees were initially injured, but that 
no matter when the initial injury occurred, there was no evidence 
of continuity of symptomatology or chronicity.  In this regard 
the examiner notes that other than the 1984 injury the record 
fails to indicate any diagnosis of any knee injury during any 
period of active duty service and, indeed, the Veteran was deemed 
deployable in 1990.  The next notation in the medical record 
regarding the Veteran's knees does not appear until 2006, fifteen 
years after separation from active duty.  Therefore, the examiner 
opined that it is less likely than not that the degenerative 
joint disease of the knees is the direct and proximate result of 
any incident or occurrence while in service.  The examiner 
further stated that it is more likely than not that the Veteran's 
degenerative joint disease of the knees is related to the aging 
process as well as his body habitus in that the Veteran weighs 
270 pounds which has placed significant stress on the Veteran's 
knees over the years.  

As previously noted, there is no indication in the post-service 
medical records that the Veteran sought treatment for his knees 
until 2006, 15 years after discharge from service.  The lapse in 
time between separation from service and the first post-service 
diagnosis of any knee disability also weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  
Finally the Board notes the Veteran's statements that he suffers 
from a bilateral knee condition that is related to his active 
duty service and while the Veteran as a lay person is competent 
to provide evidence regarding any symptomatology, he is not 
competent to provide evidence regarding diagnosis, including the 
severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In this regard, the Board notes that the Veteran is 
competent to observe pain in his knees; however, he does not have 
the specialized training necessary to determine a specific 
diagnosis or causation with regard to any specific knee injury.  
Only a medical professional can provide evidence of a diagnosis 
or etiology of a disease or disorder.  Additionally, as 
previously stated, the Board notes that there are discrepancies 
in the timeline provided by the Veteran with regard to the dates 
that he first injured his knees.  While the Board notes that with 
the passage of time exact recall as to events becomes more and 
more difficult, the record fails to support the Veteran's 
contentions and as such the documented treatment reports are 
found to have greater probative value.  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
service connection for right and left knee disabilities.  In this 
regard, the medical evidence shows treatment for a knee injury in 
service and current diagnoses of right and left knee 
disabilities, but there is a negative medical opinion denying a 
nexus relationship between the Veteran's current disability and 
an injury during ACDUTRA.  The Board concludes that the weight of 
the probative evidence, consisting of the lapse in time between 
service and post service complaints and the February 2008 and 
July 2009 negative VA medical opinions, is against any nexus 
between any right and left knee disabilities and active service.  
The Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a left knee disability, to 
include arthritis, is denied.

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


